Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. The examiner respectfully responds below. The previous 112 rejection is withdrawn due to claim amendment.
Applicant argues that amide base oils outside the claimed Markush structure of claim 2 are possible in the prior art McCoy, and as such one of ordinary skill in the art would have no reason to select an embodiment which is in the claimed Markush structure range, and would have no expectation of success.
McCoy is the prior art which teaches the amide which is liquid at room temperature. The base oils are liquid at far below room temperature, see table 1 page 4. The purpose of this amide is to be a base oil with a large temperature range, see column 1 lines 10-45. In other to be an effective base oil the composition must be a liquid a room temperature. This meets the limitations of claim 1.
One of ordinary skill in the art has reason to select an amide within the claim limitations. The Markush structure which overlaps the claimed Markush structure is found column 1 line 55-column 2 lines 60. The body of the Markush structure (that which is not R groups) exactly matches the body of the Markush structure of the instant application. This is not contested in the remarks. The preferred alkyl chain length of the 7 to 25 carbon atoms for the R groups, this range is close to the claimed range of 3-18 carbon for the claimed invention. The chains and may be branched or unbranched. As any branching meets the claimed limitations one of ordinary skill in the art can immediately envisage the amide as found in the claimed invention from the Markush structure of McCoy as it requires only 1 choice, choosing a branched R group. In addition, it is preferred that a mixture of different alkyl group is used in making the amide, see column 2 lines 10-24. As long as any of the amides in the mixture of amides matches the claimed Markush structure the limitations of the claims are met.
 The rejection stands as stated below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beret (US 2012/0004153 A1) and McCoy et al (US 3894958).
Regarding claims 1-16, Beret teaches a grease with a metal soap thickener, see abstract. 
All base oils known in the art are available for use, and mixtures of base oils. See p 9. This includes group V base oil (p 14) which includes the amide base oils. Beret does not teach an amide base oil with the Markush structure of claim 2.
McCoy teaches a lubricant composition for use in a grease, see abstract and column 1 lines 5-10.
The composition contains an amide base oil. The amide matches the Markush structure I a of claim 2. See column 1 lines 55-70. This includes where the R groups have 5-7 carbon atoms, see column 1 lines 65-67. The amide also matches Markush structure I b of claim 2. See column 2 lines 40-55. The alkyl groups may be branched. Mixtures of the two amides may be used.
The amide is the reaction product of a secondary amine and a monocarboxylic acid and a dicarboxylic acid. See column 3 lines 7-12. Other base oil in a majority amount may also be used. See column 7 lines 1-15 and the table therein.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the amide base oil of McCoy in the invention of. McCoy states the base oil is useable in a grease composition, and provides superior viscosity, pour point, and is inexpensive, see column 1.
The base oils are liquid at far below room temperature, see table 1 page 4. The state purpose of this amide is to be a base oil with a large temperature range, see column 1 lines 10-45. In other to be an effective base oil the composition must be a liquid a room temperature.
Regarding the hydrolytic stability of the amide as set forth in MPEP 2112, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). Further, "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). 
The USPTO has a sound basis for believing the amide of the prior art and the instant application are the same, as they are the same amide in terms of chemical structure.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771